Citation Nr: 0835099	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-03 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable rating for pleural 
plaques (residual of asbestos exposure).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which established service connection for 
pleural plaques, and assigned an initial noncompensable (zero 
percent) rating effective July 26, 2001.  The veteran 
appealed, contending that a compensable rating was warranted.  
He did not disagree with the effective date assigned for the 
establishment of service connection.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Although the record reflects the veteran experiences 
respiratory impairment, the preponderance of the competent 
medical evidence is against a finding that it is due to his 
service-connected pleural plaques.

3.  The competent medical evidence does not reflect that the 
veteran experiences any current impairment due to his 
service-connected pleural plaques.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for pleural plaques are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.31, 4.96 and 4.97, Diagnostic 
Code 6820-6833 (2007); Mittleider v. West, 11 Vet. App. 181 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board observes that the veteran's appeal is from the 
initial rating assigned for his disability following the 
grant of service connection.  In Dingess v. Nicholson, 
19 Vet. App. 473, 490-1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The veteran was also sent VCAA-compliant notification via 
letters dated in February 2002, March 2006, November 2006, 
October 2007, and July 2008.  Taken together, these letters 
informed the veteran of what was necessary to substantiate 
his claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Further, beginning 
with the one dated in March 2006, the letters contain the 
specific information regarding disability rating(s) and 
effective date(s) outlined by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As 
this case does not apply to initial rating cases, further 
discussion of its provisions is not required.  Nevertheless, 
the Board observes that the July 2008 letter did contain the 
information outlined by the holding in Vazquez-Flores, 
including the pertinent Diagnostic Codes used for evaluating 
the service-connected disability that is the subject of this 
appeal.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available relevant medical 
records pertinent to the issue on appeal are in the claims 
folder.  The veteran has had the opportunity to present 
evidence and argument in support of his claim, and nothing 
reflects he has indicated the existence of any relevant 
evidence that has not been obtained or requested.  Moreover, 
he was accorded VA examinations regarding this case in March 
2002, June 2004, and October 2007.  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 6820 provides that benign neoplasms of the 
respiratory system are to be rated using an appropriate 
respiratory analogy.  38 C.F.R. § 4.20.

Under 38 C.F.R. § 4.97, Diagnostic Code 6833, a 10 percent 
disability rating is warranted for asbestosis where the 
evidence shows Forced Vital Capacity (FVC) in 1 second of 75 
to 80 percent predicted, or; Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
of 66 to 80 percent predicted.  A 30 percent rating is 
warranted with FVC of 65 to 74 percent, or a DLCO (SB) of 56 
to 65 percent predicted.  A 60 percent evaluation requires 
FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation requires demonstrated 
evidence of an FVC of less than 50 percent of predicted 
value, or; DLCO (SB) of less than 40 percent of predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary hypertension, 
or; requires outpatient oxygen therapy.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

According to § 4.96, which discusses special provisions 
regarding the evaluation of respiratory conditions, 
coexisting respiratory conditions under Diagnostic Codes 6600 
through 6817 and 6822 through 6847 shall not be combined with 
each other.  Rather, the rating entity must assign a single 
rating under the Diagnostic Code that reflects the 
predominant disability, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.

VA amended the Rating Schedule concerning respiratory 
conditions, effective from October 6, 2006. VA added 
provisions that clarify the use of pulmonary function tests 
(PFTs) in evaluating respiratory conditions.  A new paragraph 
(d) to 38 C.F.R. § 4.96, titled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845" has seven provisions, 
which state:

(1)  PFTs are required to evaluate 
respiratory conditions except: 
(i) When the results of a maximum 
exercise capacity test are of record and 
are 20 ml/kg/min or less. If a maximum 
exercise capacity test is not of record, 
evaluation should be based on alternative 
criteria. 
(ii) When pulmonary hypertension 
(documented by an echocardiogram or 
cardiac catheterization), cor pulmonale, 
or right ventricular hypertrophy has been 
diagnosed. 
(iii) When there have been one or more 
episodes of acute respiratory failure. 
(iv) When outpatient oxygen therapy is 
required.

(2)  If the Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) test is not of 
record, evaluation should be based on 
alternative criteria as long as the 
examiner states why the DLCO (SB) test 
would not be useful or valid in a 
particular case.

(3)  When the PFTs are not consistent 
with clinical findings, evaluation should 
be based on the PFTs unless the examiner 
states why they are not a valid 
indication of respiratory functional 
impairment in a particular case.

(4)  Post-bronchodilator studies are 
required when PFTs are done for 
disability evaluation purposes except 
when the results of pre-bronchodilator 
PFTs are normal or when the examiner 
determines that post-bronchodilator 
studies should not be done and states 
why.

(5)  When evaluating based on PFTs, post- 
bronchodilator results are to be used 
unless the post-bronchodilator results 
were poorer than the pre-bronchodilator 
results. In those cases, the pre- 
bronchodilator values should be used for 
rating purposes.

(6)  When the results of different PFTs 
(FEV-1, FVC, etc.) are disparate (so that 
the level of evaluation would differ 
depending on which test result is used), 
the test result that the examiner states 
most accurately reflects the level of 
disability should be used for evaluation.

(7)  If the FEV-1 and the FVC are both 
greater than 100 percent, a compensable 
evaluation based on a decreased FEV-1/FVC 
ratio should not be assigned.

The Board further notes that when the final rule amending the 
respiratory portion of the rating schedule was published in 
the Federal Register in September 1996, it was noted that one 
person commented that VA should specify that pulmonary 
function be tested before bronchodilatation in order to 
reflect ordinary conditions of life.  The response of VA was 
as follows:

VA disagrees.  The American Lung 
Association/ American Thoracic Society 
Component Committee on Disability 
Criteria recommends testing for pulmonary 
function after optimum therapy.  The 
results of such tests reflect the best 
possible functioning of an individual and 
are the figures used as the standard 
basis of comparison of pulmonary 
function.  Using this standard testing 
method assures consistent evaluations.

61 Fed. Reg. at 46,723.

In this case, the Board acknowledges that the veteran 
requires outpatient oxygen therapy.  For example, the October 
2007 VA medical examination noted that he used nasal oxygen 
at two and one-half liters per minute, and that he used the 
oxygen every night to sleep as well as on and off through the 
day.  Moreover, he reported chronic cough, daily sputum 
production, frequent daily wheezing, and dyspnea on exertion.  
Moreover, pulmonary function tests revealed the following: in 
March 2002, FVC was 60 percent of predicted post-
bronchodilator; in July 2004 FVC was 64.3 percent of 
predicted; and in October 2007, FVC was 56.6 percent of 
predicted post-bronchodilator.  In addition, comments to the 
July 2004 and October 2007 pulmonary function tests observe 
that they reflect severe obstruction.

Despite the foregoing, the Board finds that a compensable 
rating is not warranted as the preponderance of the competent 
medical evidence is against a finding that the veteran's 
respiratory impairment is due to his service-connected 
pleural plaques.  For example, the March 2002 VA examiner 
opined that veteran had chronic bronchitis and emphysema with 
dyspnea that interfered with heavy manual work.  However, 
pleural plaques did not generally result in any significant 
abnormalities in lung function.  Therefore, the examiner 
opined that the veteran's dyspnea was mostly due to his 
cigarette-related emphysema and chronic bronchitis and not 
his service exposure to asbestos.  Similarly, in a November 
2007 addendum, the October 2007 VA examiner opined that it 
was more likely than not that the veteran's chronic shortness 
of breath with exertion and need for nasal oxygen was related 
to his chronic obstructive pulmonary disease, and that 
generally pleural plaques themselves did not cause any 
significant pulmonary symptomatology.

In short, the competent medical evidence reflects that the 
veteran's current respiratory symptoms are due to nonservice-
connected disability(ies) as opposed to his service-connected 
pleural plaques.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  Moreover, the competent medical evidence is such 
that it shows the veteran does not experience any current 
impairment due to his service-connected pleural plaques.  

Although the Board does not doubt the sincerity of the 
veteran's contentions, nor the severity of his respiratory 
impairment, the preponderance of the competent medical 
evidence is against the impairment being due to the service-
connected disability.  Further, as the evidence does not 
otherwise indicate he experiences any impairment, respiratory 
or otherwise, due to the service-connected disability, the 
Board concludes that he does not meet or approximate the 
criteria for a compensable rating for the service-connected 
pleural plaques under Diagnostic Code 6683 or any of the 
other potentially applicable Diagnostic Codes.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the benefit sought on appeal must be 
denied.


ORDER

Entitlement to an initial compensable rating for pleural 
plaques (residual of asbestos exposure) is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


